DETAILED ACTION
This is the first office action on the merits in response to the application filed on October 19, 2020. 
Claims 1-20 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

In the Instant case, Claims 1-13 are directed to a system and  Claims 14-20 are directed to a method. Therefore, these claims fall within the four statutory categories of invention.

According to the 2019 Revised Patent Subject Matter Eligibility Guidance1, the first prong of the first step of the § 101 analysis (STEP 2A-1) is to determine whether the claim recites an abstract idea, laws of nature or natural phenomena. 
Claims 1-20 recite series of steps for controlling access to a user’s personal information (i.e. medical records), receiving, and communicating authorization for accessing the information, which is an abstract idea that falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.
 
The limitations that set forth the abstract idea are:
receive authenticating input from a user of the mobile computing device; 
generate a first electronic authorization that expressly permits the healthcare provider to access a subset of first identified electronic healthcare records of the user from a service provider or from an aggregator when identity of the user is authenticated using the authenticating input, the first electronic authorization including a time-limited consent of the user of the mobile computing device that permits the healthcare provider to access the first identified electronic healthcare records of the user, wherein the time-limited consent is configured by the user to limit the access to the subset of the first electronic healthcare records of the user; and 
communicate the electronic authorization […] to a first provider device, and wherein in a second mode of operation, the processing circuit is configured to:
receive identifying information from […] by a first responder during an emergency involving the user of the mobile computing device; 
generate a second electronic authorization for a transaction, the second electronic authorization including a time-limited consent of the user of the mobile computing device that permits the first responder to access a subset of second identified electronic healthcare records of the user from a service provider or from an aggregator without first receiving express consent of the user for the transaction, wherein the time-limited consent is configured by the user to limit the access to the subset of the second electronic healthcare records of the user; and   
communicate the electronic authorization […] to the second provider device. 

The noted above limitations recite a plan or scheme for controlling access to a user’s personal information by receiving, permitting, and communicating access to the data, which is a commercial or legal interaction, fundamental economic principle or practice of mitigating risk, and management of interactions between people (e.g. collecting, obtaining, comparing information) and therefore falls under certain methods of organizing human activity. Accordingly, the claim recites an abstract idea.
The examiner has considered claim 14 as reciting substantially similar elements to claim 1 and therefore also recite receiving, authorizing, and communicating access to a user’s personal information. Additionally, dependent claims 2-13 and 15-20 further recite the similar receiving, identifying, permitting, communicating features as claims 1 and 14 and therefore the claims recite the same abstract idea.
The second prong of the first step of the § 101 analysis (STEP 2A-2) is to determine whether the claim elements, when viewed individually and as an ordered combination, contain an inventive concept sufficient to integrate the claimed abstract idea into a practical application. 

The claim elements in addition to the abstract idea are:
a mobile computing device, provider device, and processing circuit.
The additional elements noted above do not integrate the judicial exception into a practical application. More particularly, the claims do not recite additional limitations that: (i) improve the functionality of a computer or other technology or technical field, see MPEP § 2106.05(a); (ii) use a “particular machine” to apply or use the judicial exception, see MPEP § 2106.05(b); (iii) transform an article to a different thing or state, see MPEP§ 2106.05(c); or (iv) provide any other meaningful limitation, see MPEP § 2106.05(e). See also 84 Fed. Reg. at 55.
The a mobile computing device, provider device, and processing circuit are recited at a high level of generality, and comprises only a microprocessor and memory to simply perform the generic computer functions of controlling and communicating access to a user’s medical records.
Additionally, ¶¶ [0044][0059][109]) of the application as filed states that the devices noted above are  general-purpose devices.  

Generic computers performing generic computer functions, alone, do not integrate the claimed abstract idea into a practical application. 

Additionally, there is no impact on the abstract idea itself because it is implemented through the additional elements of the computing devices and processing circuit as no features are being applied to the abstract idea to make it integrated into the practical application.

Furthermore, the additional claimed elements, noted above, when viewed individually and as an ordered combination does not integrate the abstract idea into a practical application. 
The claim does not improve the functioning of any computerized device nor improves another technology or technical process, or provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment or mere instructions to implement an abstract idea on a computer. 
The use of the additional elements noted above as tools to implement/automate the abstract idea does not render the claim patent eligible because it does not provide meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment and requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. See MPEP 2106.05.

The second step of the § 101 analysis (STEP2B) is to determine whether the claim elements, when viewed individually and as an ordered combination, contain “an 

The claim does not include additional elements that are sufficient to amount to significantly more than the abstract idea. As discussed above with respect to integration of the abstract idea into a practical application, using the additional element noted above to perform the generic computer functions amount to no more than mere instructions to apply the abstract idea using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible. 

Dependent claims 2-13 and 15-20 merely recite information that is used to carry out the abstract idea identified in the independent claims, and therefore only serve to further limit the abstract idea of claim 1. The dependent claims inherit all of the limitations and deficiencies of the independent claims without curing them and thus are directed to the same abstract ideas identified for the independent claims. These steps are consistent with the types of ideas found to be methods of organizing human activity. 
Further, viewing the claim limitations as an ordered combination does not add anything further than looking at the claim limitations individually. When viewed, either individually or as an ordered combination, the additional claim limitations do not amount to a claim that, as a whole, is significantly more than the abstract idea simply conveying the concept of controlling access to medical records. Accordingly, claims 2-13 and 15-20 are patent ineligible and rejected under 35 USC §101 for the same reasons above.

Accordingly, claims 1-20 are rejected as ineligible for patenting under 35 U.S.C. 101 based upon the same analysis.  

	

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims  1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 

Claim 1, for example, recites the term “the time-limited consent” which lacks sufficient antecedent basis. It’s unclear to a person of ordinary skill in the art whether the term refers to the time-limited consent included in the “first electronic authorization” or to the “time-limited consent” included in the “second electronic authorization.” Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5-6 and 12-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pearce et al. (US 20100250271 A1) (“Pearce”) in view of Hinkamp (US 20110288874 A1) (“Hinkamp) and further in view Bauer et al. (US 20100274589 Al) (“Bauer”).  

Regarding claim 1, Pearce teaches:

a mobile computing device comprising: 
a transceiver configured to support communication between the mobile computing device and one or more wireless networks (¶ [0047][0149], Fig 4A-4D); 
an interface adapted to participate in proximity exchanges with one or more provider devices operated by a healthcare provider (¶ 4A-4D  [0126] [0149] [0168]); 
at least one processing circuit (¶ [0175]-[0178]), 
wherein in a first mode of operation, the processing circuit is configured to: 
receive authenticating input from a user of the mobile computing device (¶ [0014][0055]; 
providing input to access account and initiate healthcare interaction through interface; “Similar to the patient interface, the clinician interface may be presented on computing machine 281 in a website or as a stand-alone application. Further, clinicians may be presented […] to view and manage multiple action items received from a plurality of patients. The […] interface may also be username and password protected or otherwise require clinician authentication [i.e. user input for authentication]”);
generate a first electronic authorization that expressly permits the healthcare provider to access  a subset of first identified electronic healthcare records of the user from a service provider or from an aggregator when identity of the user is authenticated using the authenticating input (¶ [0011][0014] “With implementation of the various aspects of the present invention on a smartphone mobile device, a patient's mobile device can act similar to a healthcare "smart card” […] For example, a basic medical history and physical ("H&P") can be accessed […] by reading a relevant to the healthcare issue, including the adaptive interview results, the clinician assessment, the plan of action including any tests or evaluations ordered by the clinician, and any clinician notes.); and
communicate the electronic authorization from the mobile device to a first provider device (¶ Fig. 9 [0014][0055] “Data relevant to the patient and the healthcare issue is then transmitted to the third party medical provider from the digital healthcare platform”; [0127][0128] “In response to receiving the patient's barcode identifier 950 […] the digital healthcare platform 960 retrieves and transmits relevant information to the third party health provider 93.”), and
wherein in a second mode of operation, the processing circuit is configured to: receive […] information from a second provider device […] (¶ [0014][0055] “[…] the interface may also be username and password protected or otherwise require clinician authentication”);
generate a second electronic authorization for a transaction […]  that permits the first responder to access a subset second identified electronic healthcare records of the user from a service provider or from an aggregator […] (¶[0011][0014]; [0118] “The Ticket's unique identifier allows the assessment and plan of action made remotely by the clinician to be accessed electronically to the third party clinic immediately so that the clinic's administrative staff knows which lab tests were recommended for the patient and will be performed”; [0127][0128] “[…] third party health ; and 
communicate the electronic authorization from the mobile computing device to the second provider device (¶[0011][0014][0118][0128]; [0127] “[…] third party health provider 930 scans the Ticket on the mobile device 920 with a scanner 940 to read the barcode identifier 950 on the Ticket [on the mobile device]”). 

However, Pearce does not expressly teach  […] receive identifying information from a second provider device operated by a first responder during an emergency involving the user of the mobile computing device; generate a second electronic authorization for a transaction that permits the first responder to access second identified electronic healthcare records of the user without first receiving express consent of the user for the transaction […]. 
Hinkamp teaches […] 
receive identifying information from a second provider device operated by a first responder during an emergency involving the user of the mobile computing device (¶ [0057][0062] “According to another embodiment shown in FIGS. 4A and 4B, the application includes a process of both requiring the biometric of the person whose medical information is being entered, as well as the biometric of the person who is entering the data. For example, in an emergency situation, such as a traffic accident or an earth quake, the rescue personnel responding to the emergency can access through the portable device multiple patients' medical data on the scene of the accident by providing his/her biometric identifier, which is associated with a relative high security level so that a substantial portion of the medical data are available to the rescuer”); 
generate a second electronic authorization for a transaction that permits the first responder to access second identified electronic healthcare records of the user without first receiving express consent of the user for the transaction […] (¶ [0057][0058] “[…] device may store multiple user profiles and medical data set […].” Data may need to be accessed in emergencies without receiving express consent authorization allowing for a user or doctor that travels to multiple locations to collect patient's medical data and be granted access to data on all security levels upon providing his/her biometric identifier. [0062] “[…] For example, in an emergency situation, such as a traffic accident or an earth quake, the rescue personnel responding to the emergency can access through the portable device multiple patients' medical data on the scene of the accident by providing his/her biometric identifier […]”)

Therefore, it would have been obvious to one of the ordinary skill in the art at the time of the invention to modify the teachings of receiving authenticating information from a device user, generating and communicating an electronic authorization, as disclosed by Pearce to incorporate the teachings of receiving identifying information during an emergency and access to a user’s healthcare records without express consent, as disclosed by Hinkamp for quick response to a user during emergency and increased security through identifying information received by a user to access healthcare records. The motivation for doing so would have been to allow enhanced multi-level security in which access to information is provided based on the identifying information received (Hinkamp [0013][0030]). 
Pearce/ Hinkamp does not disclose:
the first electronic authorization including a time-limited consent of the user of the mobile computing device that permits the healthcare provider to access the first identified electronic healthcare records of the user, wherein the time-limited consent is configured by the user to limit the access to the subset of the first electronic healthcare records of the user; and
the second electronic authorization including a time-limited consent of the user of the mobile computing device; , wherein the time-limited consent is configured by the user to limit the access to the subset of the second electronic healthcare records of the user. 

Bauer, however, discloses  
An electronic authorization including a time-limited consent of the user of the mobile computing device that permits the healthcare provider to access the electronic healthcare records of the user, wherein the time-limited consent is configured by the user to limit the access to the subset of the electronic healthcare records of the user (¶¶ [0024]- [0026] & [0041]); and

Therefore, it would have been obvious to one of the ordinary skill in the art at the time of the invention to modify Pearce’s ticket/authorization to incorporate a time-limited authorization or consent as discloses by Bauer, to ensure limited access to records thereby enhancing the security of the user’s medical records (Hinkamp [0013][0030]). 

Regarding claim 5, the combination of Pearce/ Hinkamp/ Bauer teaches the limitations of claim 1 above. 

Pearce further discloses further comprising a display, wherein the processing circuit is configured to initiate the first proximity exchange or the second proximity exchange by: generating a barcode comprising the first electronic authorization or the electronic authorization (¶ [0103]-[0104] “generate an electronic “Ticket” containing a globally unique identifier […] the third party medical provider 350 uses the Ticket to retrieve the patient's health record from the digital healthcare platform.”; [0127], the patient visits the third party health provider and presents an electronic copy of the Ticket displayed on the screen of the mobile device); and
displaying the barcode on the display of the mobile computing device to enable a corresponding provider device to capture the barcode (Fig. 8, [0009][0014] “The Ticket [barcode] is accessed via a patient's mobile device, and is displayed on the mobile device for direct presentation at the third party medical provider. The third party medical provider reads the identifier (such as a barcode) on the Ticket”; [0127]; “The third party's scanner 940 is electronically connected to a computer system configured to run an interface and application that receives and decodes the information scanned from the Ticket. The computer system application communicates with the digital healthcare platform 960 via a network connection and transmits the barcode identifier 950 to the digital healthcare platform 960”).  

Regarding claim 6, the combination of Pearce/ Hinkamp/ Bauer teaches the limitations of claim 1 above. 

Pearce further discloses wherein the barcode encodes information identifying the user of the mobile device, and an address of the electronic healthcare records of the user (¶ [0009] Fig. 8; “Ticket […] can also direct the patients to the right place for the correct care.” [0125]; “a barcoded Ticket that encodes a unique identifier that is associated with his or her e-Visit information, identity, and time-stamps for reasonable expiration.”; [0127] ”[…] receives and decodes the information scanned from the Ticket”). 
The Examiner further notes that the limitation of claim 6 amounts to non-functional descriptive material. The limitation characterizes the information being displayed in the form of a barcode, however, that information is not used in any positively recited step or function, and as such does not impact the scope of the claimed invention. More specifically, the specific information does not alter how the steps or functions of “generating” and “displaying” the barcode would be carried out.

Regarding claim 12, the combination of Pearce/ Hinkamp/ Bauer teaches the limitations of claim 1 above. 

Pearce further discloses wherein in the second mode of operation the second electronic authorization expressly permits […] access electronic healthcare records […] (¶[0014][0127]; [0104] “The third party medical provider 350 uses the Ticket to retrieve the patient's health record from the digital healthcare platform[…]”; [0081], “In further embodiments, the patient's medical, social, and family history is also presented to the clinician reviewing the note within the clinical text. This additional information may include data retrieved from electronic medical records or other patient healthcare .
Hinkamp further discloses  wherein in the second mode of operation the second electronic authorization expressly permits the first responder to access electronic healthcare records that include publicly accessible records which identify a known medical condition of the user (¶ [0062]; [0057][0058] “[…] more sensitive personal information can be encrypted on higher security levels which only allow selected persons to access the information, whereas the information on lower security levels are available to more person. For example, the blood type and allergy information of the user is stored on level 0, thereby allowing any person to access the data at time of emergency such as car accident or natural disaster, where the patient or device owner require immediate medical procedure”).
The Examiner further notes that the limitation ‘which identify a known medical condition of the user’ amounts to non-functional descriptive material. The limitation characterizes the information (i.e. publicly accessible healthcare records) being accessed, however, that information is not used in any positively recited step or function, and as such does not impact the scope of the claimed invention. More specifically, the specific information does not alter how the steps or functions of “generating” and “accessing” the healthcare records would be carried out.

Regarding claims 13, the combination of Pearce/ Hinkamp/ Bauer teaches the limitations of claim 1 above. 

Pearce further discloses wherein in the second mode of operation the second electronic authorization expressly permits the first responder to access electronic healthcare records that include information identifying a drug allergy suffered by the user or drugs to which the user is resistant (¶[0014][0127]; [0104] “The third party medical provider 350 uses the Ticket to retrieve the patient's health record from the digital healthcare platform[…]”; [0081], “In further embodiments, the patient's medical, social, and family history is also presented to the clinician […] This additional information may include data retrieved from electronic medical records or other patient healthcare profiles. Other relevant information that may be displayed to the clinician includes information relating to the patient's current medications, allergies and any lab work or remote monitoring results relevant to the healthcare issue”).
The Examiner further notes that the limitation ‘identifying a drug allergy suffered by the user or drugs to which the user is resistant’ amounts to non-functional descriptive material. The limitation characterizes the information being accessed, however, that information is not used in any positively recited step or function, and as such does not impact the scope of the claimed invention. More specifically, the specific information does not alter how the steps or functions of “generating” and “accessing” the healthcare records would be carried out.

Regarding claim 14, Pearce teaches receiving […] information that authenticates a user of a mobile computing device or that identifies a first provider device operated by a first responder during an emergency involving the user (¶ [0014][0055]; providing input for access and to initiate healthcare interaction through ; 
generating an electronic authorization when the […] information authenticates the user or validates the first provider device (¶ [0011][0014] “With implementation of the various aspects of the present invention on a smartphone mobile device, a patient's mobile device can act similar to a healthcare "smart card” […] For example, a basic medical history and physical ("H&P") can be accessed […] by reading a user provided barcode identifier Ticket displayed on the patient’s mobile device" [0127[0128] electronically displayed on screen of mobile device permitting third party to scan and access information); 
communicating the electronic authorization from the mobile computing device to the first provider device when the […] information validates the first provider device (¶ Fig. 9, [0011][0014][0118]; [0014][0055] “Data relevant to the patient and the healthcare issue is then transmitted to the third party medical provider from the digital healthcare platform”; [0127][0128] “In response to receiving the patient's barcode identifier 950 […] the digital healthcare platform 960 retrieves and transmits relevant information to the third party health provider 93.”; [0127][0128] “[…] third party health provider 930 scans the Ticket on the mobile device 920 with a scanner 940 to read the barcode identifier 950 […]”); and
communicating the electronic authorization from the mobile computing device to a second provider device when the […] information authenticates the user, wherein the electronic authorization authorizes […] access to electronic healthcare records of the user (¶ Fig. 9, [0011][0014][0118]; [0014][0055] “Data relevant to the patient and the healthcare issue is then transmitted to the third party medical provider from the digital healthcare platform”; [0127][0128] “In response to receiving the patient's barcode identifier 950 […] the digital healthcare platform 960 retrieves and transmits relevant information to the third party health provider 93.”; [0127][0128] “[…] third party health provider 930 scans the Ticket on the mobile device 920 with a scanner 940 to read the barcode identifier 950 […]”);
However, Pearce does not expressly teach […] identifying information that authenticates a user of a mobile computing device; […] authorizes limited access to electronic healthcare records of the user.
Hinkamp teaches receiving identifying information that authenticates a user of a mobile computing device or that identifies a first provider device operated by a first responder during an emergency involving the user (¶ [0057][0058]; [0062] “According to another embodiment shown in FIGS. 4A and 4B, the application includes a process of both requiring the biometric of the person whose medical information is being entered, as well as the biometric of the person who is entering the data. For example, in an emergency situation, such as a traffic accident or an earth quake, the rescue personnel responding to the emergency can access through the portable device multiple patients' medical data on the scene of the accident by providing his/her biometric identifier, which 
[…] authorizes limited access to electronic healthcare records of the user (¶ [0053][0054[0057]; “multiple user profiles and medical data set […] a further embodiment, the medical data stored within the memory are encrypted in a multiple-level security structure, where the user is provided access to a portion of the medical data based on the security level associated with his/her biometric identifier […] more sensitive personal information can be encrypted on higher security levels which only allow selected persons to access the information, whereas the information on lower security levels are available to more person”).  
Therefore, it would have been obvious to one of the ordinary skill in the art at the time of the invention to modify the teachings of receiving authenticating information from a device user, generating and communicating an electronic authorization, as disclosed by Pearce to incorporate the teachings of receiving identifying information during an emergency and limited access to the healthcare records of a user, as disclosed by Hinkamp for increased security through identifying information received by a user to access healthcare records. The motivation for doing so would have been to allow enhanced multi-level security in which access to information is provided based on the identifying information received (Hinkamp [0013][0030]). 

Pearce/ Hinkamp does not disclose:
wherein the electronic authorizatio includes a time-limited consent of the user that permits the first provider4 Appln No. 15/857,277 Amdt. Date October 19, 2020device or the second provider device to 

Bauer, however, discloses  
wherein the electronic authorizatio includes a time-limited consent of the user that permits the first provider4 Appln No. 15/857,277 Amdt. Date October 19, 2020device or the second provider device to access a subset of electronic healthcare records of the user from a service provider or from an aggregator, wherein the time-limited consent is configured by the user to define the subset of the electronic healthcare records (¶¶ [0024]- [0026] & [0041]); and

Therefore, it would have been obvious to one of the ordinary skill in the art at the time of the invention to modify Pearce’s ticket/authorization to incorporate a time-limited authorization or consent as discloses by Bauer, to ensure limited access to records thereby enhancing the security of the user’s medical records (Hinkamp [0013][0030]). 


Regarding claim 15, the combination of Pearce/ Hinkamp/ Bauer teaches the limitations of claim 14 above. Pearce further discloses wherein the […] information is received during a proximity exchange (¶ [0014][0055]; The […] interface may also be username and password protected or otherwise require clinician authentication”). 
Hinkamp further discloses receiving identifying information (¶ [0057][0058]; [0062] “According to another embodiment shown in FIGS. 4A and 4B, the application 

Regarding claim 16, the combination of Pearce/ Hinkamp/ Bauer teaches the limitations of claim 14 above. Pearce further discloses wherein the electronic authorization is communicated during a proximity exchange (¶ [0009] Fig. 8; “Ticket […] can also direct the patients to the right place for the correct care.” [0121][0125]; “Upon arriving at the front desk of the clinic, testing center, or other medical provider, the consumer retrieves the Ticket on the mobile device 251 and presents the Ticket to the provider by displaying the Ticket directly on the screen of mobile device […] a barcoded Ticket that encodes a unique identifier that is associated with his or her e-Visit information, identity, and time-stamps for reasonable expiration.”; [0127],” […] receives and decodes the information scanned from the Ticket”).  

Regarding claim 17, the combination of Pearce/ Hinkamp/ Bauer teaches the limitations of claim 14 above and further discloses wherein generating an electronic authorization comprises: defining a storage location for the electronic healthcare records of the user (Pearce Fig. 8, ¶ [0014] “Relevant data associated with the plan of ; and
aggregating healthcare records retrieved from a plurality of sources in the storage location in accordance with selection criteria defined by the user (Pearce [0049]; “digital healthcare platform 310 can be configured to collect data from a variety of sources, including the patient interview 320, remote monitoring devices 330 and 340, a third party doctor or clinic 350, an electronic medical record repository 360, a prescription database 370, or a patient health record database 380. Each of the data sources potentially provide distinct data that can be combined in order to present the most accurate picture of the patient's current condition.” [0104][0106]; “The third party medical provider 350 uses the Ticket to retrieve the patient's health record from the digital healthcare platform […] In one embodiment, the formal clinical note is generated into a locked-down, security protected PDF file, and is generated at the end of the patient encounter or session”; Hinkamp [0039], portable device can retrieve data from the secondary databases or sends to the secondary databases to update the data stored thereon).

Claims 2 and 3 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pearce in view of Hinkamp in view of Bauer and further in view of Ramaci (US 20130307670 A1) (“Ramaci”).

Regarding claim 2, the combination of Pearce/ Hinkamp/ Bauer teaches the limitations of claim 1 above. 
Pearce and Hinkamp further disclose […] receiving the authenticating input or the identifying information (Pearce ¶ [0014][0055]; providing input to access account and initiate healthcare interaction through interface; “Similar to the patient interface, the clinician interface may be presented on computing machine 281 in a website or as a stand-alone application. Further, clinicians may be presented […] to view and manage multiple action items received from a plurality of patients. The […] interface may also be username and password protected or otherwise require clinician authentication [i.e. user input for authentication]”; Hinkamp [0054][0060]; [0061] “As shown in FIG. 4A, the application can render an interface prompting the user to provide his/her fingerprint by pressing the screen […] associate the fingerprint with the healthcare data […] instruct the device to send the information the server which can associate the biometric identifier with the data stored thereon”).
However, Pearce and Hinkamp do not teach  wherein the at least one processing circuit is configured to select between the first mode of operation and the second mode of operation while receiving the authenticating input or the identifying information.
Ramaci teaches wherein the at least one processing circuit is configured to select between the first mode of operation and the second mode of operation while receiving the authenticating input or the identifying information (Ramaci [0037]; 

Accordingly, it would have been obvious to one of the ordinary skill in the art at the time of the invention to modify the teachings of receiving authenticating input or identifying information from a device user, as disclosed by Pearce/ Hinkamp/ Bauer to incorporate the teachings of selecting between a mode of operation while receiving the authenticating or identifying information, as disclosed by Ramaci. The motivation for doing so would have been to secure access to health records and data thereby allowing operations and visibility of data to be managed based on authentication received (Ramaci [0005][0006]).

Regarding claim 3, the combination of Pearce/ Hinkamp/ Bauer teaches the limitations of claim 1 above. 
Pearce further discloses wherein the interface adapted to participate in proximity exchanges includes […] interface configured to detect and identify provider devices (¶ [0149]; the digital healthcare platform may be used in conjunction with various devices, systems, and methods capable of collecting and processing medical data through inputs 
However, Pearce/ Hinkamp/ Bauer does not disclose  wherein the interface adapted to participate in proximity exchanges includes a near-field communication interface configured to detect and identify provider devices.
Ramaci teaches wherein the interface adapted to participate in proximity exchanges includes a near-field communication interface configured to detect and identify provider devices (¶ [0044]; "The communication with the mobile device may be through a direct hardwire connection or network connection such as NFC, Bluetooth, Bluetooth lite, etc. "[0083][0084] "the mobile device provides a wireless signal including user data. The wireless signal may be wi-fi, NFC, Bluetooth, infrared, a LAN, a WAN, a GAN, wireless, or some other communication method").
Accordingly, it would have been obvious to one of the ordinary skill in the art at the time of the invention to modify the teachings of the device interface adapted to participate in exchanges and configured to detect and identify devices, as disclosed by Pearce/ Hinkamp/ Bauer to incorporate the near-field communication interface, as disclosed by Ramaci. The motivation for doing so would have been to enhance access to health related information through the identification of devices in close proximity and thereby securely share information (Ramaci [0075][0084]).

Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pearce in view of Hinkamp in view of Ramaci, as applied to claim 3 above, and further in view of Venon (US 20090259493 A1).

Regarding claim 4, the combination of Pearce/ Hinkamp/ Bauer in view of Ramaci teaches the limitations of claim 3 above and further discloses wherein the near-field communication interface is configured to detect and identify provider devices […] (Pearce ¶ [0149]; the digital healthcare platform may be used in conjunction with various devices, systems, and methods capable of collecting and processing medical data through inputs of a computing device, and particularly the computing device used to access or interface with the digital healthcare platform [i.e. provider devices]. These inputs include a variety of wired and wireless mediums, including but not limited to RF, Bluetooth, 802.11, USB, serial, and analog and digital connections,”; Ramaci ¶ [0044]; "The communication with the mobile device may be through a direct hardwire connection or network connection such as NFC, Bluetooth, Bluetooth lite, etc. "[0083][0084] "the mobile device provides a wireless signal including user data. The wireless signal may be wi-fi, NFC, Bluetooth, infrared, a LAN, a WAN, a GAN, wireless, or some other communication method”).  
However, Pearce/ Hinkamp/ Bauer and further in view of Ramaci does not teach  wherein the near-field communication interface is configured to detect and identify provider devices using a unique device identifier associated with a pre-authorized provider device.
Venon teaches wherein the near-field communication interface is configured to detect and identify provider devices using a unique device identifier associated with a pre-authorized provider device (¶ [0510]; [0524][0525] “[…]the synchronization between the first mobile device and the second mobile device requires authentication and authorization before information is transmitted between the two devices utilizing a wireless transmission [i.e. pre-authorization]. Once the devices are mutually authorized to communicate […] exchange information about the phone and how the synchronization is to occur […] combine the equipment identifier and the phone number. The phone number will be used to look up the device owner contact to authenticate the person and authorize the synchronization.”; [0528] For each record done in the MHB related to a member, the record has a single identifier which will be the phone number and the end user pin code with the EMEI number. Thus, the owner identification will be a four or more digit pin code, plus the ten digit phone number for the United States and the fourteen digit unique device identification code”).
Therefore, it would have been obvious to one of the ordinary skill in the art at the time of the invention to modify the teachings of an interface adapted to participate in exchanges including NFC configured to detect and identify devices, as disclosed by Pearce/ Hinkamp/ Bauer in view of Ramaci to incorporate using a unique device identifier associated with a pre-authorized device, as disclosed by Venon. The motivation for doing so would have been to share information between identified and authorized devices using a unique identifier and thereby ensure that health related information is not improperly shared among unauthorized recipients (Venon [0018]).

Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pearce in view of Hinkamp in view of Bauer and further in view of Barrus et al. (US 20070233613 A1; hereinafter “Barrus”).


Regarding claim 7, the combination of Pearce/ Hinkamp/ Bauer teaches the limitations of claim 5 above. Pearce further discloses wherein the barcode […] enable the corresponding provider device to access the electronic healthcare records of the user (Fig. 8, ¶ [0009]; [0011] “For example, a basic medical history and physical ("H&P") can be accessed […] by reading a user provided barcode identifier Ticket displayed on the patient’s mobile device" [0127[0128] electronically displayed on screen of mobile device permitting third party to scan and access information [0127][0128] “In response to receiving the patient's barcode identifier 950 […] the digital healthcare platform 960 retrieves and transmits relevant information to the third party health provider 93”). 
However, Pearce does not teach  wherein the barcode includes cryptographic keys configured to enable the corresponding provider device to access the electronic healthcare records of the user.  
Barrus teaches wherein the barcode includes cryptographic keys configured
Therefore, it would have been obvious to one of the ordinary skill in the art at the time of the invention to modify the teachings of a barcode enabling access to healthcare information, as disclosed by Pearce/ Hinkamp/ Bauer to incorporate the function of encoding cryptographic keys into a barcode, as disclosed by Barrus. The motivation to do so is to increase security and prevent fraudulent transactions and thereby protecting the health data of Pearce and Hinkamp by allowing the benefit of Barrus to the need of the foregoing combination (Barrus [0219]).

Claims 8-9 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pearce in view of Hinkamp Bauer  and  further in view of Steinberg (US 20120136678 A1).

Regarding claim 8, the combination of Pearce/ Hinkamp/ Bauer teaches the limitations of claim 1 above. Pearce further discloses wherein in the first mode of operation the first electronic authorization expressly permits the healthcare provider to access electronic healthcare records at a defined location […] (¶ [0049]; “digital healthcare platform 310 can be configured to collect data from a variety of sources, including the patient interview 320, remote monitoring devices 330 and 340, a third party doctor or clinic 350, an electronic medical record repository 360, a prescription database 370, or a patient health record database 380. Each of the data sources potentially provide distinct data that can be combined in order to present the most accurate picture of the patient's current condition.” [0104][0106]; “The third party medical provider 350 uses the Ticket to retrieve the patient's health record from the 
However, Pearce/ Hinkamp/ Bauer does not disclose  wherein in the first mode of operation the first electronic authorization expressly permits the healthcare provider to access electronic healthcare records at a defined location and during a period of time specified by the electronic authorization.
Steinberg teaches wherein in the first mode of operation the first electronic authorization expressly permits the healthcare provider to access electronic healthcare records at a defined location and during a period of time specified by the electronic authorization (¶ [0007][0024] predetermined time specified; putting a date or time-to-live information; "It is useful to provide an expiration date on any or all medical records so that patients can see when archiving may occur and take action prior to those occurrences to obtain either a copy of the records or to have them sent to another provider. A patient may also wish to expire records after a certain period of time so that a doctor does not have records for unlimited periods of time").
Therefore, it would have been obvious to one of the ordinary skill in the art at the time of the invention to modify the teachings of authorization permitting access to healthcare records at a location, as disclosed by Pearce/ Hinkamp/ Bauer to incorporate the teachings of specifying a period of time for the access or deleting the medical records upon expiration of a period of time, as disclosed by Steinberg. The motivation for doing so would have been to enhance security and control access to the health data, such that a provider does not have records for unlimited periods of time, in addition to 

Regarding claim 9, the combination of Pearce/ Hinkamp/ Bauer and further in view of Steinberg teaches the limitations of claim 8 above. Pearce further discloses wherein the electronic healthcare records in the defined location specified by the electronic authorization […] (¶ [0049] configured to collect data from a variety of sources; “digital healthcare platform 310 can be configured to collect data from a variety of sources, including the patient interview 320, remote monitoring devices 330 and 340, a third party doctor or clinic 350, an electronic medical record repository 360, a prescription database 370, or a patient health record database 380. Each of the data sources potentially provide distinct data that can be combined in order to present the most accurate picture of the patient's current condition.” [0104][0106]; “The third party medical provider 350 uses the Ticket to retrieve the patient's health record from the digital healthcare platform […] In one embodiment, the formal clinical note is generated into a locked-down, security protected PDF file, and is generated at the end of the patient encounter or session”). ).
Steinberg further discloses  wherein the electronic healthcare records in the defined location specified by the electronic authorization are deleted upon expiration of the period of time specified by the electronic authorization (¶ ]0007][0024] deleted after period of time; after some period of time, providers may erase medical records […] It is useful to provide an expiration date on any or all medical records so that patients can see when archiving may occur and take action prior to those occurrences to obtain either a copy of the records or to have them sent to another provider. A patient may also .

Regarding claim 18, the combination of Pearce/ Hinkamp/ Bauer teaches the limitations of claim 17 above. 

Pearce further discloses wherein generating an electronic authorization further comprises: […] the electronic healthcare records of the user are available in the storage location, wherein the electronic healthcare records in the storage location […] (¶ [0049]; “digital healthcare platform 310 can be configured to collect data from a variety of sources, including the patient interview 320, remote monitoring devices 330 and 340, a third party doctor or clinic 350, an electronic medical record repository 360, a prescription database 370, or a patient health record database 380. Each of the data sources potentially provide distinct data that can be combined in order to present the most accurate picture of the patient's current condition.” [0104][0106]; “The third party medical provider 350 uses the Ticket to retrieve the patient's health record from the digital healthcare platform […] In one embodiment, the formal clinical note is generated into a locked-down, security protected PDF file, and is generated at the end of the patient encounter or session”). 
However, Pearce/ Hinkamp/ Bauer does not teach  wherein generating an electronic authorization further comprises: defining a period of time during which the electronic healthcare records of the user are available in the storage location, wherein the electronic healthcare records in the storage location are deleted upon expiration of the period of time or after a first retrieval of the electronic healthcare records from the storage location.
Steinberg teaches […] defining a period of time during which the electronic healthcare records of the user are available in the storage location, wherein the electronic healthcare records in the storage location are deleted upon expiration of the period of time or after a first retrieval of the electronic healthcare records from the storage location (¶ ]0007][0024] deleted after period of time; after some period of time, providers may erase medical records […] It is useful to provide an expiration date on any or all medical records so that patients can see when archiving may occur and take action prior to those occurrences to obtain either a copy of the records or to have them sent to another provider. A patient may also wish to expire records after a certain period of time so that a doctor does not have records for unlimited periods of time").
Therefore, it would have been obvious to one of the ordinary skill in the art at the time of the invention to modify the teachings of permitting access to healthcare records at a location, as disclosed by Pearce/ Hinkamp/ Bauer to incorporate the teachings of defining a period of time the records are available and deleting the medical records in the storage location upon expiration of a period of time or after a first retrieval of the healthcare records, as disclosed by Steinberg. The motivation for doing so would have been to enhance security and user control over access to the data in addition to saving storage space and thereby reducing the maintenance cost for the user and the provider (Steinberg [0004][0007]).

Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pearce in view of Hinkamp in view Bauer  and further in view of Steinberg, as applied to claim 8 above, and further in view of Hayashi (US 20120239431 A1).

Regarding claim 10, the combination of Pearce/ Hinkamp/ Bauer and further in view of Steinberg teaches the limitations of claim 8 above. Pearce further discloses wherein the electronic healthcare records in the defined location specified by the electronic authorization […] in the location specified by the electronic authorization (¶ [0049][0125];[0142]; associated time-stamp; “In one embodiment, this data is provided to the third party health provider 930 in PDF format. It shows the response from the initial Ticket visit online and clearly identifies the action items (lab test, physical evaluation, etc.) recommended for the patient. At this time, (a) the Ticket becomes deactivated because once scanned, bar-code is delinked so that it cannot be used more than one time, and (b) the location where the Ticket 920 was scanned is tracked by the digital healthcare platform 960. Ticket usage data is stored by the digital healthcare platform 960 for partners and third parties that participate in use of the Ticket”).
However, Pearce/ Hinkamp/ Bauer and further in view of Steinberg does not teach  wherein the electronic healthcare records in the defined location specified by the electronic authorization are deleted after a first retrieval of the electronic healthcare records in the location specified by the electronic authorization.
Hayashi teaches wherein the electronic healthcare records in the defined location specified by the electronic authorization are deleted after a first retrieval of the electronic healthcare records in the location specified by the electronic authorization 
Therefore, it would have been obvious to one of the ordinary skill in the art at the time of the invention to modify the teachings of healthcare records in the location specified by authorization, as disclosed by Pearce/ Hinkamp/ Bauer in view of Steinberg to incorporate the teachings healthcare records in a defined location to be deleted after a first retrieval, as disclosed by Hayashi. The motivation for doing would have been to use minimal storage for a temporal reference to information and save storage thereby reducing maintenance cost for the user and the provider (Hayashi [0008][0013]).

Regarding claim 11, the combination of Pearce/ Hinkamp/ Bauer teaches the limitations of claim 1 above. 

Pearce further discloses wherein in the second mode of operation the second electronic authorization expressly permits […] to access electronic healthcare records […] (¶ [0127][0128]; [0011] “[…] medical history and physical ("H&P") can be accessed […] by reading a user provided barcode identifier Ticket displayed on the patient’s mobile device"; [0104][0106]; “The third party medical provider 350 uses the Ticket to retrieve the patient's health record from the digital healthcare platform […]”).
However, Pearce/ Hinkamp/ Bauer does not teach  wherein in the second mode of operation the second electronic authorization expressly permits the first responder to access electronic healthcare records preselected by the user for emergency usage.
Bauer teaches wherein in the second mode of operation the second electronic authorization expressly permits the first responder to access electronic healthcare records preselected by the user for emergency usage (¶ [0022] “a selection list of the available medical documents is generated by the server and displayed [...] After at least one medical document has been selected from the selection list, the chosen document is retrieved by the server on the basis of an associated reference address in the system structure for sharing medical data”; [0025][0026] “it can be specified by the user, who is authorized to inspect specific medical documents; a patient to grant a treating physician (e.g. doctor on emergency call) access to important medical documents for a specific time period, in an emergency situation for example”).
Therefore, it would have been obvious to one of the ordinary skill in the art at the time of the invention to modify the teachings of authorization permitting access to healthcare records, as disclosed by Pearce/ Hinkamp/ Bauer to incorporate the teachings of healthcare records preselected by the user for emergency, as disclosed by Bauer. The motivation for doing so would have been to enhance access to a user’s healthcare information during an emergency through previously selected records made available and thereby increase efficiency of response (Bauer [0023][0024]).

Regarding claim 19, the combination of Pearce/ Hinkamp/ Bauer teaches the limitations of claim 14 above. 

Pearce further discloses wherein the electronic healthcare records of the user include emergency healthcare records available […], wherein the emergency healthcare records […] identify a known medical condition of the user (Fig. 4A, 6A, ¶ [0081] “[…] .  
However, Pearce/ Hinkamp/ Bauer does not teach  wherein the electronic healthcare records of the user include emergency healthcare records available to the first responder wherein the emergency healthcare records are preselected by the user for emergency usage and identify a known medical condition of the user.  
Bauer teaches […] emergency healthcare records available to the first responder wherein the emergency healthcare records are preselected by the user for emergency usage and identify a known medical condition of the user (¶ [0057][0062] “According to another embodiment shown in FIGS. 4A and 4B, the application includes a process of both requiring the biometric of the person whose medical information is being entered, as well as the biometric of the person who is entering the data. For example, in an emergency situation, […] the rescue personnel responding to the emergency can access through the portable device multiple patients' medical data on the scene of the accident by providing his/her biometric identifier […]”; [0022] “After at least one medical 
Therefore, it would have been obvious to one of the ordinary skill in the art at the time of the invention to modify the teachings of authorization permitting access to emergency healthcare records and the healthcare records identifying a known medical condition, as disclosed by Pearce/ Hinkamp/ Bauer to incorporate the teachings of healthcare records preselected by the user for emergency usage, as disclosed by Bauer. The motivation for doing so would have been to enhance access to a user’s healthcare information during an emergency through previously selected records and identify known medical information thereby increasing efficiency of the emergency response (Bauer [0023][0024]).

Regarding claim 20, the combination of Pearce/ Hinkamp/ Bauer  teaches the limitations of claim 19 above. Pearce further discloses wherein in the […] healthcare records include information identifying a drug allergy suffered by the user or drugs to which the user is resistant (¶[0014][0127][0104]; [0081], “[…] additional information may include data retrieved from electronic medical records or other patient healthcare profiles. Other relevant information that may be displayed to the clinician includes .
Hinkamp further discloses […] emergency healthcare records include information identifying a drug allergy suffered by the user […] (¶ [0057], […] “sensitive personal information can be encrypted on higher security levels which only allow selected persons to access the information, whereas the information on lower security levels are available to more person. For example, the blood type and allergy information of the user is stored on level 0, thereby allowing any person to access the data at time of emergency such as car accident or natural disaster, where the patient or device owner require immediate medical procedure”). 

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Rejections Under 35 U.S.C. § 101
Applicants argue (Page 6):
Applicant respectfully submits that the claims are directed to a patentable concept. The claims of the present application recite a uniquely adapted mobile computing device that can authenticate the user of the portable computing device as an owner of electronic healthcare records or a first responder as a valid, authorized recipient of a subset of electronic healthcare records.

The Examiner however, respectfully disagrees. The portable computing device is a generic computer which is used to implement/automate the abstract idea as noted above. Also, the electronic authentication can be done mentally or  using a pen/paper without the use of a machine.  

Applicants argue (Page 7):
The claims recite methods and devices that relate to a practical application in which a user can make their healthcare records available even when incapacitated or otherwise unable to provide express consent. The claims recite methods and devices that go against convention because healthcare records include confidential and personal information. The presently claimed invention enables a user device to provide a consent that is limited in time and that limits the healthcare records that are accessible to a healthcare provider, including to a first responder when the user is incapacitated. The claimed invention enables the owner of the healthcare records to optimally tradeoff privacy with necessary or emergency access by limiting the information made available to the healthcare provider or first responder For example, the record owner may request that EHR records sent to a podiatrist should not include records related to psychiatric treatment, and vice versa (see Specification of the present Application at paragraph [0100])…..

The Examiner however, respectfully disagrees. The Examiner notes that designating rules for accessing medical records can be made using a pen/paper and do not require a machine. The rules can be designated by the user or a government authority in case of emergencies, for example. The claims do not appear to include a technical improvement to the functionality of a computer or a technological art. 

Rejections Under 35 U.S.C. § 103
Applicants argue (Page 8-9):
The claims recite methods and devices that relate to a practical application in which a user can make their healthcare records available even when 

The Examiner however, respectfully disagrees. 
Pearce discloses:
[0128] The information transmitted to the third party health provider 930, whether it is stored in a PDF file or other suitable structure, includes the patient's medical record and the interaction of the e-Visit relevant to the healthcare issue (e.g. subset of medical records), including the adaptive interview results, the clinician assessment, the plan of action including any tests or evaluations ordered by the clinician, and any clinician notes. 
 
Bauer, however, discloses  
An electronic authorization including a time-limited consent of the user of the mobile computing device that permits the healthcare provider to access the electronic healthcare records of the user, wherein the time-limited consent is configured by the user to limit the access to the subset of the electronic healthcare records of the user (¶¶ [0024]- [0026] & [0041]); and

Therefore, it would have been obvious to one of the ordinary skill in the art at the time of the invention to modify Pearce’s ticket/authorization to incorporate a time-limited authorization or consent as discloses by Bauer, to ensure limited access to records thereby enhancing the security of the user’s medical records (Hinkamp [0013][0030]). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is cited in the Notice of References Cited (PTO-892).
Reiner (US 7593549 B2) discloses:

In the present invention, the user will sign onto a system, utilizing a biometrics authentication or identification procedure. Once authentication and identification takes place, local, regional, and centralized medical databases can be automatically queried using the identification-specific biometrics signature. All data intrinsic to the medical procedure or examination being performed will be automatically tagged and downloaded into that specific patient's electronic medical database. At the same time, that patient's medical database is queried to provide all historical data relevant to the medical examination or procedure being performed to assist with planning, protocol, and analysis of the data being collected. The biometrics authentication can be performed at patient intake, at an imaging device, at a pharmacy, or in the operating room, to ensure that the personnel and the patient are correctly identified before any procedure is performed or drug administered.

Raduchel (US 9619616 B2) discloses:

An electronic device for aggregating electronic medical records, in which electronic medical records are aggregated from multiple electronic repositories and displayed as a single set of records. The multiple electronic repositories may store records for a particular patient using varying identifying/access information to facilitate anonymous access to the electronic medical records. Emergency medical services providers may be able to access medical records for a patient using the electronic device after being authenticated as a valid/licensed medical services provider.

Mok et al. (US 20100094658 A1) (“Mok”) discloses:



Bowen, JR. et al. (US 20140149139 A1) (“Bowen, JR”) discloses:

A system and method for providing a centralized source of health care information for an individual. Security measures for access to health care information of an individual may be provided. An interactive patient interface may be employed by the individual to gain access to the health care information, and an interactive provider interface may be employed by one or more health care providers of the individual to gain access to the health care information. Access and changes to the health care information from any of the health care providers and individual may be allowed as a function of a security level granted thereto.


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAMON OBEID whose telephone number is (571)270-1813.  The examiner can normally be reached on 8 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf